FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2022

                                     No. 04-22-00660-CR

                                     Martin GONZALES,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 7, Bexar County, Texas
                                  Trial Court No. 650198
                        Honorable Michael De Leon, Judge Presiding


                                        ORDER
        On October 11, 2022, appellant’s counsel Ms. Nicolette A. Saenz filed a letter/motion
stating “[p]ursuant to Texas Rules [sic] of Appellate Procedure 42.2(a), appellant requests that
this Court dismiss this appeal upon this motion.” Rule 42.2(a) requires that a motion to dismiss
a criminal appeal be signed by both the appellant and counsel. Furthermore, the motion does not
contain a certificate of service.

        Because appellant did not sign the motion, it is DENIED. Ms. Saenz is ORDERED to
file a motion to dismiss that complies with Rule 42.2(a) and contains the appropriate certificate
of service no later than October 27, 2022.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court